Citation Nr: 1817684	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal disease (GERD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected GERD.

Following the issuance of a May 2014 statement of the case (SOC), new relevant evidence was submitted.  Significantly, this evidence includes a September 2017 VA examination that addresses the Veteran's symptoms related to GERD, as well as his diagnosed irritable bowel syndrome (IBS).  Additionally, relevant VA treatment records were received through July 2017.

The Board finds a remand is warranted as the September 2017 VA examination report specifically addresses the severity of the Veteran's GERD.  The RO has not considered this important new evidence in relation to the claim on appeal and no supplemental statement of the case (SSOC) has been issued.  The Board concludes that this should occur on remand.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  All relevant lay and medical evidence associated with the claims file since the May 2014 SOC must be considered, to specifically include the September 2017 VA examination report pertaining to GERD.  If any benefit sought remains denied, issue an SSOC and return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

